Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 25, 2018

                                        No. 04-18-00240-CV

                      IN THE INTEREST OF R.L.L. III, et al., Children,

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016PA02373
                      Honorable Charles E. Montemayor, Judge Presiding

                                           ORDER
        This is an accelerated appeal from a trial court’s order terminating appellant’s (Mother’s)
parental rights to her children. Pursuant to our order dated June 28, 2018, appellant’s brief was
due on or before July 18, 2018. On July 18, 2018, appellant filed a second motion requesting a
fourteen (14) day extension of time to file her brief. In her motion, appellant states she did not
receive notice that an order of termination from the de novo hearing was signed and entered by
the trial court. Appellant further states she has filed a request with the district clerk to
supplement the record with a copy of “the missing order.”

         A review of the supplemental clerk’s record filed on June 25, 2018 indicates the referring
court entered a letter ruling terminating appellant’s parental rights to her children. The letter
ruling is dated June 4, 2018 and signed by Judge Peter Sakai. Although we previously referred
to this letter ruling as an order of termination, a review of the letter indicates the referring court
did not intend for the document to be a final order. See Goff v. Tuchscherer, 627 S.W.2d 397,
398-99 (Tex. 1982) (“Letters to counsel are not the kind of documents that constitute a judgment,
decision or order from which an appeal may be taken.”); In re B.W.S., No. 05-15-01207-CV,
2016 WL 7163866, at *2 (Tex. App.—Dallas Nov. 28, 2016, no pet.) (holding memorandum
instructing parties to prepare final order is evidence that trial court did not intend document to be
final order). Here, the letter outlines the referring court’s ruling, indicating it will issue an order
and instructing the Texas Department of Family and Protective Services to draft a final order. In
re B.W.E., 2016 WL 7163866, at *2; Greene v. State, 324 S.W.3d 276, 281–82 (Tex. App.–
Austin 2010, no pet.) (letter to parties describing court's findings and asking party to prepare
judgment is “insufficient to serve as an appealable order”).

        Accordingly, because we do not have a copy of a final order of termination from the de
novo hearing, we ORDER all appellate deadlines suspended until further order of this court. We
further ORDER the district clerk to file a supplemental clerk’s record containing the referring
court’s order relating to the de novo proceeding in this court on or before August 6, 2018.
Appellant’s brief will be due twenty days after a copy of the supplemental order containing an
order is filed.
        We order the clerk of this court to serve a copy of this order on all counsel, the district
clerk, and the court reporter responsible for the de novo hearing.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court